Citation Nr: 0622767	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cause of death, to 
include entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from December 1951 to December 1955, 
and from January 1956 to March 1965.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in June 2004 for evidentiary and 
procedural considerations, and that the action requested in 
its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDINGS OF FACT

1.  At the time of the veteran's death in June 2001, the 
veteran was service connected for schizophrenia, rated as 50 
percent disabling, residuals of fracture of the nasal bones 
with sinusotomy, chronic maxillary sinusitis, and allergic 
rhinitis, rated as 10 percent disabling, status post 
laparotomy and appendectomy with adhesions, rated as 10 
percent disabling, and residuals of fracture of the left 
superior orbit, status post hemorrhoidectomy with history of 
internal seepage, and status post right inguinal hernia, each 
rated as noncompensable.  

2.  The death certificate reflects that the immediate cause 
of death was acute pulmonary infarction due to massive 
bilateral pulmonary embolus due to deep vein thrombosis.  A 
report from a June 2001 autopsy reflects that the immediate 
cause of death was bilateral saddle pulmonary embolus and 
that the underlying cause was clinically-noted 
cerebrovascular accident (CVA) and dementia with dehydration.

3.  The medical evidence establishes that the pulmonary 
infarction and embolus, deep vein thrombosis, CVA, and 
dementia with dehydration that caused or contributed to the 
veteran's death were not incurred in service, and establishes 
that service-connected disability, or treatment thereof, did 
not cause, contribute to, or accelerate the veteran's death.

4.  The record does not reflect a prior unadjudicated claim 
from the veteran for a total disability rating based on 
individual unemployability received 10 or more years prior to 
his death and supported by medical evidence demonstrating 
entitlement to such a rating from that point until his death 
in June 2001.  

5.  Service connection not being warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code


CONCLUSIONS OF LAW

1.  The death of the veteran was not caused by a disability 
incurred in or aggravated by service, nor did service-
connected disability cause or contribute materially or 
substantially to the veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).

2.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 4.16 
(2005).

3.  The criteria for entitlement to Dependents' Educational 
Assistance benefits under Chapter 35 have not been met.  
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 3.312, 3.807, 
21.3020, 21.3021 (2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that appellant has been 
advised on multiple occasions of the evidence needed to 
substantiate her claims.

First, prior to the initial rating decision that denied her 
claims in November 2001, the appellant was advised in an 
October 2001 letter of the evidence necessary to substantiate 
her claim for service connection for cause of death, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and appellant in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, following the Board's remand in June 2004 that 
advised appellant of an additional basis to obtain dependency 
and indemnity compensation (DIC) under 38 U.S.C.A. § 1318, 
the appellant was furnished with a March 2005 letter that 
outlined the evidence necessary to obtain benefits for cause 
of death, including entitlement under 38 U.S.C.A. § 1318, and 
educational benefits under Chapter 35.  Appellant was also 
again advised of the respective obligations of VA and 
appellant in obtaining evidence in support of her claims.  
Id.  

Although the March 2005 VCAA notice letter clearly came after 
the November 2001 rating decision that originally denied the 
appellant's claims, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO) and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board further notes that appellant has been provided with 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
or documents that have not been obtained or that are not 
adequately addressed in documents and records contained in 
the claims file.  To the extent vocational records may have 
disclosed information that may have been pertinent to the 
existence of a possible unadjudicated claim for individual 
unemployability dated 10 or more years prior to the veteran's 
death, VA has determined that these records have been 
destroyed, and thus, no further efforts to obtain these 
records is warranted.  In addition, neither appellant nor her 
representative has indicated any intention to provide any 
additional medical opinion or other evidence to support any 
of the appellant's claims on appeal.  The Board further notes 
that since the adjudication of the claim for benefits under 
38 U.S.C.A. § 1318 (West 2002) is predicated on facts that 
are not in dispute, there is no reasonable expectation that 
development would help to further substantiate this claim.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Appellant in essence asserts that the veteran's service-
connected disabilities so weakened the veteran that they 
thereby made him more susceptible to the conditions that 
caused his death.

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  Service connection may be 
granted for any disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

None of the veteran's service medical records discloses any 
reference to pulmonary infarction and embolus, deep vein 
thrombosis, CVA, or dementia with dehydration.  

The veteran's first VA examination following discharge from 
service was in July 1965.  

In August 1965, the veteran was service connected for chronic 
schizophrenic reaction and assigned a 50 percent rating, 
effective from March 1965.  He was also service connected for 
fracture of the nasal bones with left sinusotomy, fracture of 
the left superior orbital margin, and hemorrhoidectomy, all 
of which were assigned noncompensable ratings.  A June 1967 
rating action reduced the rating for schizophrenic reaction 
to 30 percent but provided 10 percent ratings for the 
veteran's residuals of fracture to the nasal bones and 
postoperative hemorrhoidectomy.  An August 1969 rating action 
noted that the veteran had been steadily employed and 
exhibited no psychotic symptoms.  The rating for the 
veteran's neuropsychiatric order was reduced to 10 percent 
and the rating for his postoperative residuals of 
hemorrhoidectomy was reduced to noncompensable.

Although a May 1970 statement reflects that the veteran was 
terminated from his employment reportedly due to his service-
connected disability, a June 1970 VA discharge summary 
reflects that the veteran may be considered capable of 
gainful employment after about two weeks of convalescent 
leave.  A November 1970 rating action thereafter increased 
the rating for his schizophrenic reaction to 30 percent, from 
December 1966.

A discharge summary from November 1970 reflects the 
assessment that the veteran was considered capable of part-
time work in a supportive setting.

A January 1971 supplemental statement of the case increased 
the rating for the veteran's psychiatric disability to 50 
percent but denied his claim for a total disability rating 
based on individual unemployability.

A May 1971 Board decision denied a rating in excess of 50 
percent for his nervous condition and a compensable rating 
for hemorrhoidectomy.  The Board also did not find the 
veteran entitled to a total disability rating based on 
unemployability.

In September 1972, the RO denied a claim for increased 
ratings and entitlement to a total disability rating based on 
unemployability.

VA examination records from June 1976 reflect that the 
veteran was experiencing some difficulties in his position as 
a truck driver.  

A May 1982 rating action indicates that postoperative 
adhesions of laparotomy and appendectomy and right inguinal 
hernia were now indicated as service connected and assigned 
ratings of 10 and 0 percent, respectively.  An April 1982 
discharge summary was noted to reveal that the veteran 
achieved his base line functioning following his 
hospitalization and seemed to be employable.  

An April 1982 rating action denied an increased evaluation 
for the veteran's service-connected nervous condition and a 
total disability rating based on individual unemployability.

A January 1983 noted the veteran's submission of evidence 
reflecting that he last worked in November 1982, but no 
evidence that he was unemployed or unemployable because of 
his service-connected disabilities.  The rating decision 
denied entitlement to a total disability rating based on 
individual unemployability.

An August 1983 VA discharge summary noted that the veteran 
was admitted needing care and concern.  At discharge, it was 
indicated that the veteran was able to work.

In March 1987, the veteran requested an education delimiting 
date be reopened for an extension of benefits.  The veteran 
further stated that at the end of his time limits in 1979, he 
was unable to attend school due to his service-connected 
disability.

A July 1987 letter to the veteran from the RO notes that the 
veteran had requested consideration for individual 
unemployability.  However, the veteran was advised that 
before his claim could be considered, he would have to 
complete the enclosed VA Form 21-8940 and return it to the RO 
so that action could be taken on the claim.  The veteran was 
also admonished that no further action on this claim would be 
taken without the completed VA Form 21-8940.  There is no 
indication in the record that the veteran ever completed and 
returned this form to the RO.

An August 1987 letter to the veteran advised the veteran of 
an appointment in connection with his request for vocational 
rehabilitation services.  

A hospital evaluation record from M. S. Hospital, dated in 
November 1987, reflects that the veteran was admitted from 
the Los Angeles County Jail in October 1987.  It was noted 
that the veteran adjusted to the hospital routine and 
treatment, and that in the course of time, his delusional 
thought process diminished considerably.  

In March 1988, the RO sent another letter advising the 
veteran of an April 1988 appointment relating to 
consideration for entitlement to vocational rehabilitation 
services.  

A VA hospital summary from September 1995 reflects that the 
veteran reported that he had not been on medication for his 
schizophrenia for three years, and that he had not had 
difficulty with psychotic symptoms nor functioning after 
stopping his neuroleptic treatment.  

VA treatment records from March 2001 reflect that the veteran 
was admitted to the emergency room with a two month history 
of progressive weakness.  The initial impression was probable 
dementia versus cauda equine syndrome.  In early May 2001, it 
was noted that the veteran was found sleeping in front of a 
church and was admitted with diagnostic evidence of multiple 
old infarcts and questionable new infarct in the basal 
ganglia.  The veteran was to be sent to VA for treatment and 
nursing home placement.  In the middle of June, it was noted 
that the veteran was a 68 year old nursing home patient with 
numerous medical disorders, including dementia, 
schizophrenia, history of stroke, and emphysema.  

At the time of the veteran's death in June 2001, the veteran 
was service connected for schizophrenia, rated as 50 percent 
disabling, residuals of fracture of the nasal bones with 
sinusotomy, chronic maxillary sinusitis, and allergic 
rhinitis, rated as 10 percent disabling, status post 
laparotomy and appendectomy with adhesions, rated as 10 
percent disabling, and residuals of fracture of the left 
superior orbit, status post hemorrhoidectomy with history of 
internal seepage, and status post right inguinal hernia, each 
rated as noncompensable.  

The death certificate reflects that the immediate cause of 
death was acute pulmonary infarction due to massive bilateral 
pulmonary embolus due to deep vein thrombosis.  A June 2001 
autopsy report reflects that the immediate cause of death was 
bilateral saddle pulmonary embolus and that the underlying 
cause was clinically-noted CVA and dementia with dehydration.

At the appellant's hearing before the Board in August 2003, 
the appellant and her son testified how the veteran's 
service-connected disability caused the veteran to 
deteriorate physically over the years.

In January 2006, VA obtained an expert opinion from general 
internist, Dr. B., as to whether service-connected disability 
caused or contributed to the veteran's death.  Dr. B. 
reviewed the veteran's file and it was his opinion that the 
veteran's immobility and right hemiparesis were the proximate 
cause of the emboli, which in turn was the cause of death.  
Mobility was noted to have worsened around the time of 
hospitalization in April 2001, and a scan of the head 
revealed a possible new CVA.  The veteran was transferred to 
long-term case but went on to have multiple problems, 
including an upper gastrointestinal bleed, dehydration, and 
episodic alterations in his mental status.  

Based on the above, it was Dr. B.'s medical opinion that the 
veteran's service-connected disabilities did not cause or 
contribute substantially and materially to his death.


II.  Entitlement to Service Connection for Cause of Death

The record indicates that the veteran was 68 years old when 
he died in June 2001, and that the cause of death was 
pulmonary infarction and embolus, deep vein thrombosis, CVA, 
and dementia with dehydration.  There is no medical evidence 
indicating that these conditions manifested during active 
service, or that they were causally related to any service-
connected disability.  In fact, an expert medical examiner 
has concluded that the veteran's service-connected 
disabilities did not cause or contribute substantially and 
materially to his death.  The Board must point out that the 
clinical evidence of record overwhelmingly indicates that the 
conditions that caused the veteran's death arose many years 
after service, and while there was a diagnosis of emphysema 
and CVA prior to the veteran's death, it was never related to 
any service-connected disability or to service.  There is no 
medical record or evidence that suggests, much less 
indicates, that any coronary disability, respiratory 
disability, or dementia had been present in service or was 
caused by service-connected disability.  In this regard, the 
Board finds that appellant has been adequately advised of the 
need of such evidence, and has not been able to provide a 
medical opinion in support of such a relationship.

In the instant case, the only evidence in support of the 
appellant's assertion that service-connected disability 
contributed materially and substantially to cause the 
veteran's death consists of the statements and testimony of 
appellant and her son.  There is nothing in the record to 
show that the appellant and her son are other than lay 
parties without any medical expertise.  The United States 
Court of Appeal for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that a layperson can 
provide probative eyewitness evidence of visible symptoms, 
however a layperson cannot provide probative evidence as to 
matters which require specialized medical knowledge acquired 
through experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, their evidentiary 
assertions concerning medical causation lack any probative 
value.  

In summary, the Board finds that the more probative and 
persuasive evidence of record establishes that the veteran's 
pulmonary infarction and embolus, deep vein thrombosis, CVA, 
and dementia with dehydration had their onset many years 
after service.  No physician or other medical care provider 
has indicated on the record that such conditions were present 
during service or were related to service-connected 
disability, the only examiner that has offered an opinion in 
this regard does not find any such relationship, and the lay 
assertions to the effect that they are related to service-
connected disability are neither competent nor probative of 
the critical issue as to entitlement to service connection 
for cause of death.  In view of the lack of evidence or 
relevant symptoms until many years after service, the lack of 
any competent medical evidence to support the claim, and the 
opinion evidence against the claim, the Board has no 
alternative but to conclude that a preponderance of the 
evidence is against the claim.  Nothing in this determination 
is in any way intended to cast any doubt upon the good faith 
of the appellant's belief that her claim is valid.  The facts 
and the law, however, do not provide a basis for the Board to 
take favorable action on the record in this case.


III.  Entitlement to Benefits under 38 U.S.C.A. § 1318

As for the claim for benefits under 38 C.F.R. § 1318 (West 
2002), the Board initially notes that the surviving spouse of 
a deceased veteran is eligible for dependency and indemnity 
(DIC) benefits "as if" the veteran's death were service 
connected, if the veteran was, at the time of death, "in 
receipt of or entitled to receive" compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1) (West 
2002); 38 C.F.R. § 3.22 (2005).  Here, it is undisputed that 
the veteran was not rated totally disabling for a period of 
10 or more years immediately preceding death.

However, the Board further observes that the case law 
interpreting the phrase "or entitled to receive" in 
38 U.S.C.A. § 1318, and in 38 U.S.C.A. § 1311, a similar 
provision, has shifted more than once, during the pendency of 
the claims on appeal.  

The Board notes that, although the Court in Wingo v. West, 11 
Vet. App. 307 (1998) determined that such "hypothetical 
entitlement" could only be pursued by a survivor under 
section 1318 if there was no determination on the issue 
during the veteran's lifetime, the United States Court of 
Appeals for the Federal Circuit determined in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001), that VA's 
regulations governing the same language in section 1318 and 
section 1311 were inconsistent, allowing survivors to claim 
hypothetical entitlement under section 1311 without regard to 
determinations made in the veteran's lifetime.  The Federal 
Circuit ordered VA to revise its regulations so that 
survivors' rights were consistent under both statutes.  
Revised regulations have been published.  67 Fed. Reg. 16309, 
16317 (April 5, 2002).  Even more recent authority also 
supports the new regulations' bar of "hypothetical 
entitlement" claims.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).  However, the Board finds that, for 
purposes of this case, the determination of the veteran's 
entitlement to a total rating for purposes of DIC is not 
governed by the determination during his lifetime.  

With reference to DIC benefits under section 1318, the Court 
explained in Marso v. West, 13 Vet. App. 260 (1999), that a 
survivor of a deceased veteran may establish eligibility for 
DIC under section 1318(b)(1) if the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time, or, if the veteran would have been in receipt 
of a 100 percent disability rating for such time but for 
clear and unmistakable error (CUE) in a final RO or Board 
decision

With regard to the first theory of entitlement, based on 
actual receipt of an assigned 100 percent rating, it is noted 
that in this case, the veteran was not in receipt of a total 
rating for 10 years prior to his death.  Thus, the appellant 
is not entitled to DIC benefits on this basis.

In addition, with regard to the theory of "hypothetical 
entitlement" to DIC benefits, the record does not reflect a 
prior unadjudicated claim from the veteran for a total 
disability rating based on individual unemployability 
received 10 or more years prior to his death and supported by 
medical evidence demonstrating entitlement to such a rating 
from that point until his death in June 2001.  While a July 
1987 letter from the RO acknowledges the veteran's desire to 
initiate a claim for a total disability rating at that time, 
the RO provided the veteran with a VA Form 21-8940 that it 
required to be completed and returned, and notified the 
veteran that if he did not do so, no further action on the 
claim would be taken.  There is thereafter no indication in 
the record that the veteran ever completed and returned this 
form to the RO.  Moreover, the Board's review of a hospital 
summary from September 1995 reflects that the veteran 
reported that he had not been on medication for his 
schizophrenia for three years, and that he had not had 
difficulty with psychotic symptoms nor functioning after 
stopping his neuroleptic treatment.  Thus, although the 
precise scope of "hypothetical entitlement" remains 
undefined, the Board finds that it is not available where 
there is no claim that can form the predicate for such 
entitlement and the treatment records do not support a 100 
percent rating.  Accordingly, it is concluded that the 
veteran would not have been "otherwise entitled" to receive 
total disability compensation for more than 10 years 
immediately before his death, and that "hypothetical 
entitlement" to 38 U.S.C.A. § 1318 (West 2002) benefits is 
also not warranted.

Therefore, appellant's claim for benefits under 38 U.S.C.A. 
§ 1318 (West 2002) must also be denied.


IV.  Entitlement to Educational Benefits under Chapter 35

Finally, with respect to the claim for Dependents' 
Educational Assistance benefits, the Board again notes that 
these benefits may be paid to a surviving spouse or child of 
a veteran who was discharged from service under conditions 
other than dishonorable and the veteran must have died as a 
result of a service-connected disability or had a permanent 
and total service-connected disability at the time of his or 
her death.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.  However, for reasons already discussed, service 
connection has not been established for the cause of the 
veteran's death, nor was he permanently and totally disabled 
at the time of his death from a service-connected disability.  
Consequently, entitlement to educational assistance is denied 
as a matter of law.  See generally, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for cause of death, to 
include entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 2002) is denied.

The claim for Dependents Educational Assistance benefits is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


